UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1147


RODNEY L. BURR,

                  Plaintiff – Appellant,

          v.

DOUGLAS F. GANSLER; MARCUS L. BROWN,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-03736-CCB)


Submitted:   May 16, 2013                    Decided:   May 30, 2013


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Rodney L. Burr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney    L.   Burr    appeals    the     district      court’s      order

remanding     the    State’s      prosecution    of    Burr        for    a     traffic

violation to state court and dismissing Burr’s federal complaint

alleging that the state regulation requiring that he wear a seat

belt while driving violates the Constitution.                 As this court may

not ordinarily review a district court’s remand order by reason

of 28 U.S.C. § 1447(d) (2006), and we reject Burr’s argument

that    there   was    supplemental         jurisdiction      over        the    state

prosecution by virtue of his complaint, we dismiss Burr’s appeal

to the extent he seeks review of that portion of the order.                         See

Borneman v. United States, 213 F.3d 819, 824 (4th Cir. 2000);

see also Franchise Tax Bd. of Cal. v. Constr. Laborer Vacation

Trust for S. Cal., 463 U.S. 1, 10 (1983) (“[A] federal court

does not have original jurisdiction over a case in which the

complaint presents a state-law cause of action, but also asserts

that federal law deprives the defendant of a defense he may

raise . . . or that a federal defense the defendant may raise is

not sufficient to defeat the claim.”) (citation omitted).

            With respect to Burr’s complaint, we agree with the

district court that it is without merit and therefore affirm the

portion of the court’s order dismissing the complaint.

            We dispense with oral argument because the facts and

legal   contentions     are    adequately     presented       in    the       materials

                                        2
before this   court   and   argument   would   not   aid   the   decisional

process.

                                                      DISMISSED IN PART;
                                                        AFFIRMED IN PART




                                   3